Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-7, 9-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Joshi (US-PGPUB-NO:  20150227669)(As to claim 1, 10, Joshi discloses):1. A method of making an integrated circuit [Para. 3, 13, refer to: "integrated circuit"], the method comprising:for each pair of connected logic stages possible for use in the integrated circuit [Para. 13, refer to: "logic", "stages", "integrated circuit"], determining a static noise margin (SNM) for the pair of connected logic stages with a metallic carbon nanotube (m-CNT) [Para. 15, refer to: “circuit is a cell of a multigate or trigate device (e.g., a FinFET, a carbon nanotube, a tunneling FET, or the like); Also Para. 13, 20, refer to: "static noise margin", "SNM"], the SNM representing an immunity to noise of the pair of logic stages when made with the m-CNT [Para. 13, 15 and 20];and making the integrated circuit with only those pairs of connected logic stages having an SNM above a threshold SNM [Para. 13, refer to: "integrated circuit", "SNM"].(As to claim 2, Joshi discloses):2. The method of claim 1, wherein determining the SNM for each pair of connected logic stages comprises determining all possible combinations of m-CNTs in the pair of connected logic stages [Para. 15, refer to: “circuit is a cell of a multigate or trigate device (e.g., a FinFET, a carbon nanotube, a tunneling FET, or the like); Also Para. 13, 20, refer to: "static noise margin", "SNM"].(As to claim 3, Joshi discloses):3. The method of claim 1, further comprising:determining a probability that all noise margin constraints are satisfied using only those pairs of connected logic stages having an SNM above the threshold SNM [Para. 4, refer to: "noise margin", "derating factor" (i.e. design rule, condition and etc.)];and adjusting the threshold SNM based on the probability that all noise margin constraints are satisfied using only those pairs of connected logic stages having an SNM above the threshold SNM [Para. 13, refer to: "noise margin", "SNM", "design logic", "stages"].(As to claim 4, Joshi discloses):4. The method of claim 1, further comprising:storing models of SNMs for the pairs of connected logic states possible for use in the integrated circuit in a library [Fig. 2, the design flow];and designing the integrated circuit with an electronic design automation tool linked to the library [Para. 1, refer to: "design", "integrated circuit", "automation"].(As to claim 5, Joshi discloses):5. The method of claim 1, wherein the integrated circuit has a semiconductor-carbon nanotube (s-CNT) purity of at most NUMBER [Para. 15, refer to: “circuit is a cell of a multigate or trigate device (e.g., a FinFET, a carbon nanotube, a tunneling FET, or the like)].(As to claim 6, Joshi discloses):6. The method of claim 1, wherein the integrated circuit includes at least one thousand connected logic stages [Para. 15, refer to: "multi gate", note that thousands or even millions of logic gate are very common practice to modern semiconductor devices].(As to claim 7, Joshi discloses):7. The method of claim 1, further comprising, prior to making the integrated circuit [Para. 3, refer to: "integrated circuit"]:generating a circuit design for the integrated circuit using only those pairs of connected logic stages having an SNM above a threshold SNM [Para. 13, refer to: "SNM", "margin"];and determining a performance parameter for the integrated circuit based on the circuit design [Fig. 2, refer to “voltage”, “noise margin” and other performance parameters].(As to claim 9, Joshi discloses):9. The integrated circuit made according to the method of claim 1 [Para. 3, refer to: "integrated circuit"].(As to claim 11, Joshi discloses):11. The method of claim 10, further comprising: determining the SNM for a first pair of connected logic stages based on a probability of having a metallic carbon nanotube field-effect transistor in the first pair of connected logic stages [Para. 13 refer to: "SNM", "logic", "stages"].(As to claim 12, Joshi discloses):12. The method of claim 10, further comprising: determining the SNM for a first pair of connected logic stages based on a device-to-device variability of transistors in the first pair of connected logic stages [Fig. 3, depicting (the dots) model for device to device variability of transistors ].(As to claim 13, Joshi discloses):13. The method of claim 10, further comprising manufacturing the integrated circuit based on the selected pairs of connected logic stages [Fig. 4, depicting connected logic stages].(As to claim 14-15, Joshi discloses):14. The method of claim 13, wherein the manufacturing does not include removal of any metallic-carbon nanotubes (m-CNTs) [Para. 15, refer to: “circuit is a cell of a multigate or trigate device (e.g., a FinFET, a carbon nanotube, a tunneling FET, or the like)].(As to claim 16, Joshi discloses):16. The method of claim 10, wherein selecting the pairs of connected logic stages comprises weighting each pair of connected logic stages based on its corresponding SNM [Para. 13, refer to: "logic", "stages", "SNM].(As to claim 17, Joshi discloses):17. The method of claim 10, further comprising selecting at least one combination of two or more pairs of connected logic stages [Fig. 4, depicts multiple logic stages], wherein the at least one combination meets the desired probability of satisfying all noise margin constraints for the integrated circuit [Para. 4, refer to: "noise margin"].(As to claim 18, Joshi discloses):18. The method of claim 10, wherein selecting the pairs of connected logic stages is further based on one or more of:satisfying timing constraints for the integrated circuit [Fig. 2, element 210 (noise margin)];satisfying power consumption constraints for the integrated circuit [Fig. 2, element 208 (voltage, which is proportional to power consumption)];or satisfying area constraints for the integrated circuit [Fig. 2, element 220 (hardware characterization). Note: “or” operator among limitations, meaning teaching any of the limitation is enough.].

    PNG
    media_image1.png
    750
    458
    media_image1.png
    Greyscale

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art.Allowable claims are: 8, 
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851